PER CURIAM.
Appellant, a parole-eligible prisoner, argues the circuit court erred in dismissing his petition for writ of mandamus in which he challenged a decision of the Florida Parole Commission but inadvertently listed the Department of Corrections as the respondent in the style of the case. Rather than dismissing the petition, appellant argues the court should have substituted the Commission as the respondent, as requested by appellant and the Department. The Commission correctly concedes error. See Fla. R. App. P. 9.360(c)(1). Thus, we reverse and remand with instructions to substitute the Commission as the respondent.
REVERSED and REMANDED.
WOLF, BILBREY and WINOKUR, JJ., concur.